DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0044], line 13, “Cameras” before “42” should be replaced by --cameras--.
Appropriate correction is required.
Amendments to the specification were submitted on 17 December 2020.

Claim Objections
Claims 1-3 and 7-13 are objected to because of the following informalities: 
Claim 1, line 1, --a-- should be inserted before “neutral function”.
Claim 1, line 6, --a-- should be inserted before “reference”.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
Claim 8, line 2, “planned” before “irradiation treatment” should be deleted.
Claim 8, line 2, “two dimensional” should be replaced by --two-dimensional--.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: 
Claim 10, lines 2-3, “identified” before “boundary” should be deleted.
Claim 10, line 3, --the-- should be inserted before “blood”.
Claim 10, line 3, “therein” should be replaced by --therein,--.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
Claim 11, line 3, “the irradiation treatment of” should be deleted.
Claim 11, line 6, --of-- should be inserted before “a renal nerve”.  Added text was not underlined.
Claim 11, line 5, --the-- should be inserted before “blood”.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
Claim 13, line 1, “1” after “claim” should be replaced by --12--.
Appropriate correction is required.
Claims 15-17, 21, 22, 24, and 25 are objected to because of the following informalities: 
Claim 15, line 1, --a-- should be inserted before “denervation”.
Claim 15, line 6, “image capture” before “device” should be replaced by --image-capture--.
Claim 15, line 6, --system-- should be inserted after “processor”.
Claim 15, line 9, “blood and the blood vessel” should be replaced by --the blood vessel and blood flowing therein--.
Appropriate correction is required.
Claims 16 and 17 are objected to because of the following informalities: 
Claim 16, line 2, --further-- should be inserted before “configured”.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: 
Claim 17, line 2, --a-- should be inserted before “renal artery”.
Appropriate correction is required.
Claim 21 is objected to because of the following informalities: 
Claim 21, line 2, --further-- should be inserted before “configured”.
Appropriate correction is required.
Claim 22 is objected to because of the following informalities: 
Claim 22, line 3, “of the radiation target” should be deleted.
Claim 22, line 2, “model” after “three-dimensional” should be replaced by --model,--.
Claim 22, line 7, “of the radiation target” should be deleted.
Appropriate correction is required.
Claim 24 is objected to because of the following informalities: 
Claim 24, lines 2-3, “a treatment pattern of intersecting radiation beams” should be replaced by --the pattern of ionizing radiation treatment beams--.  Claim 15 recites a limitation “a pattern of ionizing radiation treatment beams” in lines 15-16.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities: 
Claim 25, line 2, --further-- should be inserted before “configured”.
Appropriate correction is required.
Claims 28, 30, and 31 are objected to because of the following informalities: 
Claim 28, line 8, “the” after “offset from” should be deleted.
Claim 28, line 10, --the-- should be inserted before “blood”.
Claim 28, line 14, --the-- should be inserted before “blood”.
Appropriate correction is required.
Claim 31 is objected to because of the following informalities: 
Claim 31, line 2, --wherein the computer-executable instruction-- should be inserted before “further comprising”.
Claim 31, line 3, --the-- should be inserted before “blood”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites a limitation “the desired radiation treatment pattern” in lines 1-2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 12 recites a limitation “a desired radiation treatment pattern” in lines 2-3.

Response to Amendment
Applicant’s amendments filed 21 September 2020 with respect to claims 2 and 3 have been fully considered.  The objections of claims 2 and 3 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 3 have been fully considered.  The objection of claim 3 has been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 8 have been fully considered.  The objection of claim 8 has been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claims 9 and 10 have been fully considered.  The objections of claims 9 and 10 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 13 have been fully considered.  The objection of claim 13 has been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claims 16 and 17 have been fully considered.  The objections of claims 16 and 17 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 21 have been fully considered.  The objections of claim 21 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 24 have been fully considered.  The objections of claim 24 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 25 have been fully considered.  The objections of claim 25 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 30 have been fully considered.  The objections of claim 30 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claim 31 have been fully considered.  The objections of claim 31 have been withdrawn.
Applicant’s amendments filed 21 September 2020 with respect to claims 12, 13, 15-17, 21, 22, 24, 25, 28, 30, and 31 have been fully considered.  The rejection of claims 12, 13, 15-17, 21, 22, 24, 25, 28, 30, and 31 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 21 September 2020 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn.
 Applicant’s arguments filed 21 September 2020 with respect to claims 15-17, 21, 22, 24, and 25 have been fully considered and are persuasive.  The rejection of claims 15-17, 21, 22, 24, and 25 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 21 September 2020 with respect to claims 15-17, 21, 22, 24, and 25 have been fully considered and are persuasive.  The rejection of claims 15-17, 21, 22, 24, and 25 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884